Citation Nr: 1038946	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the bilateral and upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active military duty from March 
1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied a claim for service 
connection for peripheral neuropathy of the bilateral upper and 
lower extremities.  

In August 2010, the Veteran testified before the undersigned at a 
Board Videoconference hearing.  A copy of the transcript has been 
associated with the file.  

In an August 2009 statement to his congressman, the 
Veteran raised the issue of total disability for 
individual employability (TDIU).  This matter has not been 
adjudicated and is referred to the agency of original 
jurisdiction for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the peripheral 
neuropathy of the bilateral and upper and lower extremities has 
been aggravated by the service-connected diabetes mellitus.  


CONCLUSION OF LAW

The increase in severity of the peripheral neuropathy of the 
bilateral and upper and lower extremities is proximately due to, 
or the result of, service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
peripheral neuropathy of the bilateral extremities in this 
decision constitutes a grant of the benefit sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Additionally, under § 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006.  The current regulation states that the Veteran 
has the responsibility to establish a pre-aggravation baseline 
level of disability with medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation.  38 C.F.R. 
§ 3.310(b) (2010).  The findings as to the baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) for evaluating that particular nonservice-
connected disability.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  

While 38 C.F.R. § 3.309(e) does state that acute and subacute 
peripheral neuropathy are presumed to be service-connected if a 
veteran has been exposed to herbicides, note (2) of that section 
states that "acute and subacute peripheral neuropathy" means 
"transient peripheral neuropathy that appears within weeks of 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset."  

When the claim is in equipoise, the reasonable doubt rule is for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

In April 2008, the Veteran filed a claim for peripheral 
neuropathy of both hands and feet as secondary to his service-
connected diabetes mellitus.  In his October 2008 notice of 
disagreement, the VA examiner was inadequate because the entire 
file was unavailable to the examiner and a baseline degree of 
disability could not be established.  

In May 2005, the Veteran's treating physician, Dr. Hood, 
initially diagnosed him with peripheral neuropathy.  In July and 
November 2006, he had decreased feeling in his feet.  A December 
2007 VA primary care record showed that peripheral neuropathy was 
questionably related to diabetes mellitus and/or alcohol.  The 
Veteran had a history of alcoholism, and still drank an 
occasional beer.  An April 2008 record from Dr. Hood stated that 
diabetes mellitus was the etiology of the Veteran's peripheral 
neuropathy.  Peripheral neuropathy was been a problem for the 
past two years.  The Veteran has had a B12 of 297 with peripheral 
numbness.  Upon physical examination, the Veteran had decreased 
feeling in his feet.  The diagnosis was controlled diabetes with 
severe peripheral neuropathy; the peripheral neuropathy was due 
to diabetes mellitus.  A May 2008 record of Dr. Hood's said the 
same.  

In June 2008, the Veteran received a VA examination for diabetes 
mellitus.  The onset was 2005.  It was noted that he was 
initially diagnosed by Dr. Hood.  The examiner first stated that 
there were no symptoms of diabetic related peripheral neuropathy 
in the lower extremities.  Later in the report, the examiner 
stated for the upper extremities he had sensations, numbness, and 
cramping.  For the lower extremities the Veteran also had pain, 
cramping, and numbness.  

The Veteran did report heavy drinking after returning from 
Vietnam.  The extremity examination was normal for the upper 
extremities.  He had decreased pedis and tibial pulses in the 
lower extremities.  He had some left and right side sensory loss.  
He was unable to rise on heels or toes.  

The examiner stated that the peripheral neuropathy was not caused 
by diabetes mellitus, but diabetes mellitus did aggravate his 
peripheral neuropathy.  The examiner was unable to say to what 
degree the service-connected diabetes mellitus aggravated the 
peripheral neuropathy.  The examiner stated that the significant 
alcohol use initiated the peripheral neuropathy.  In March 2006, 
VA podiatry noted the Veteran had complained of numbness for 
years.  The Veteran also had findings of poor diabetic control in 
2005; it was unknown how long this went on for prior to his 
seeking treatment.  

In October 2008, Dr. Hood noted the Veteran's history of 
drinking.  "The etiology of the patient's peripheral neuropathy 
is peripheral neuropathy due to diabetes and low B12 and has been 
a problem for 2 years."  His diabetes was controlled.  Dr. Hood 
stated that the Veteran had esophageal varices, but there was no 
cirrhosis causing them.  Dr. Hood asserted that "varices are 
there" just as some people have hemorrhoids.  As a result, the 
neuropathy was not due to drinking.  Diabetes was the main cause 
of the peripheral neuropathy.  

In April 2009, the Veteran was given a new VA examination for his 
peripheral neuropathy.  Peripheral neuropathy of the lower 
extremities was noted since 2006.  He also had numbness of the 
hands since 2004.  Weakness was noted in muscle function.  Still, 
muscle tone was not abnormal.  He did have an antalgic gait and 
was using a cane.  An electromyography report was abnormal and 
indicative of peripheral neuropathy.  Nerve dysfunction and 
neuritis was present in the extremities.  

The examiner concluded that the peripheral neuropathy was at 
least as likely as not (50/50 probability) permanently aggravated 
by diabetes mellitus type II.  This opinion was based on medical 
of records showing a diagnosis of diabetes mellitus in October 
2005 by the primary care physician with documentation of intact 
sensation in extremities at the time.  There was also a history 
of alcohol abuse, as noted in a November 2005 posttraumatic 
stress disorder VA examination.  The examiner stated that the 
baseline level of manifestations could not be distinguished 
because it was impossible to tell what part of the peripheral 
neuropathy was due to the nonservice-connected B12 deficiency and 
what was due to service-connected diabetes mellitus.  Conflating 
the matter, the Veteran also had carpal tunnel syndrome in the 
upper extremities (also not service-connected).  The examiner 
asserted it would be speculative to parse out the baseline 
manifestations of the aggravated peripheral neuropathy.  

The Board finds that service connection for the amount of 
peripheral neuropathy of the bilateral upper and lower 
extremities that is actually aggravated by the service-connected 
diabetes mellitus is warranted.  Both Dr. Hood and the VA 
examiner (who completed both the April 2009 and the June 2008 
reports) agreed that the Veteran's peripheral neuropathy is due 
in part to his service-connected diabetes mellitus; Dr. Hood 
seemed to conclude that the peripheral neuropathy was totally due 
to the diabetes mellitus.  Dr. Hood also stated the Veteran did 
not have cirrhosis and implied that the etiology of the 
peripheral neuropathy could therefore not be due to a history of 
heavy drinking).  However, a March 2010 VA record shows that the 
Veteran does have a diagnosis of cirrhosis.  Therefore, a grant 
of service connection for all manifestations of the peripheral 
neuropathy is not warranted.  Only the increase in severity due 
the aggravation by the diabetes is warranted.

The Board has noted that under the current version of 38 C.F.R. 
§ 3.310, the baseline severity of the disorder prior to the grant 
of service connection must be determined.  If the medical 
evidence is adequately developed, the baseline degree of 
aggravation should be attainable.  See 71 Fed. Reg. 52,744.  It 
the present case, the VA examiner indicated that he could not 
determine the baseline level of severity, however, the examiner's 
conclusion that there was in fact aggravation indicates that the 
examiner ascertained that the baseline was lower than the current 
level of severity.  Moreover, the Board notes that during the 
hearing held in August 2010 the Veteran credibly testified that 
he did not have any symptoms of peripheral neuropathy until 
several years after he developed diabetes, and now he has almost 
no feeling in his feet.  Here, the reasonable doubt rule is 
applicable and the claim is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for the increase in severity of the peripheral 
neuropathy of the bilateral upper and lower extremities due to 
being aggravated by the diabetes mellitus is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


